UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted August 11, 2005*
                             Decided August 17, 2005

                                      Before

                   Hon. THOMAS E. FAIRCHILD, Circuit Judge

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 05-1804
                                            Appeal from the United States District
JAMES R. STEPHENS,                          Court for the Southern District of
    Plaintiff-Appellant,                    Indiana, Indianapolis Division.

      v.                                    No. 02 C 1212

JACK L. COTTEY, et al.,                     John Daniel Tinder,
     Defendants-Appellees.                  Judge.

                                    ORDER

       Indiana prisoner James Stephens was held briefly at the Marion County Jail
while attending a postconviction hearing in Indianapolis, and for eight days of his
stay was given insufficient bedding. He spent three days with no mattress, sleeping
directly on the metal bedframe, and five days with no bedframe, sleeping on a
mattress on the floor. Stephens sued, claiming that a consent decree from an
unrelated lawsuit in which Marion County Jail officials agreed to improve various
prison conditions, including bedding, “created a liberty/property interest that is
protected by due process.” The district court granted summary judgment to the
defendant jail officials, rejecting the due process claim and holding that Stephens’s
Eighth Amendment rights were not violated. On appeal, Stephens challenges both
conclusions. There are no facts in dispute; we are presented only with questions of
law.



      *
       After examining the briefs and record, we conclude that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R.
APP. P. 34(a)(2).
No. 05-1804                                                                     Page 2

       Stephens first argues that the district court erred in determining that he
does not have a liberty interest in proper bedding. He contends that a class action
lawsuit against officials of the Marion County Jail—a suit that yielded a 1975
settlement and consent decree and a 2003 court order imposing sanctions for
violating that consent decree—created a liberty interest in a bed and mattress for
all inmates at the jail.

       The 2003 court order cannot confer a liberty interest on Stephens because it
was issued well after his jail stay. And we doubt that a consent decree or a
follow-up court order in a lawsuit to which Stephens was not even a party could
confer upon him a constitutionally protected liberty interest. In its recent decision
in Town of Castle Rock v. Gonzales, 125 S. Ct. 2796, 2809-10 (2005), the Supreme
Court held that a domestic violence restraining order did not create a
constitutionally protected entitlement to enforcement of the order. The due process
claim in this case falls within the Castle Rock holding.

       Moreover, Stephens failed to show that his ordeal was an “atypical and
significant hardship.” See Wilkinson v. Austin, 125 S. Ct. 2384, 2394 (2005);
Sandin v. Connor, 515 U.S. 472, 484 (1995). In determining whether prison
conditions meet this standard, courts place a premium on the duration of the
deprivation, Arce v. Walker, 139 F.3d 329, 336 (2d Cir. 1998), and we have held that
more extended and serious burdens than the one Stephens endured do not amount
to a deprivation of a liberty interest. See, e.g., Lekas v. Briley, 405 F.3d 602, 612
(7th Cir. 2005) (90-day disciplinary segregation with severe restrictions on exercise,
group worship, work, and educational opportunities not atypical or significant);
Thomas v. Ramos, 130 F.3d 754, 760-62 (7th Cir. 1997) (70-day confinement with
another inmate in one-man cell for 24 hours a day does not implicate liberty
interest). Summary judgment on this claim was appropriate.

       Stephens also challenges in general terms the district court’s resolution of his
Eighth Amendment conditions-of-confinement claim. But summary judgment was
proper here as well because Stephens failed to prove that he suffered an “extreme”
deprivation. Delaney v. DeTella, 256 F.3d 679, 683 (7th Cir. 2001). As is the case
under the Due Process Clause, a short-term deprivation is less serious for Eighth
Amendment purposes than a long-term one. Tesch v. County of Green Lake,
157 F.3d 465, 476 (7th Cir. 1998); Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th
Cir. 1996). Sleeping for three days on a bedframe without a mattress is not
extreme, see Johnson v. Pelker, 891 F.2d 136, 138-39 (7th Cir. 1989), and neither is
sleeping for five days on a mattress without a bedframe, Rogers v. Thomas,
879 F.2d 380, 383-84 (8th Cir. 1989). See also Mann v. Smith, 796 F.2d 79, 85 (5th
Cir. 1986) (the Constitution does not require elevated beds for prisoners); Hamm v.
DeKalb County, 774 F.2d 1567, 1575 (11th Cir. 1985) (same). But cf. Lyons v.
Powell, 838 F.2d 28, 31 (1st Cir. 1988) (pretrial detainee stated a claim by alleging
that he had to sleep on a mattress on the floor for 27 days). In addition, although
Johnson sought medical treatment for a sore back because of the sleeping
arrangements, it is undisputed that he was not seriously harmed and was merely
No. 05-1804                                                                   Page 3

prescribed a cold pack and analgesics. This further undermines his conditions-of-
confinement claim. See Rogers, 879 F.2d at 384.

     Accordingly, for the foregoing reasons, the judgment of the district court is
AFFIRMED.